ACCEPTED
                                                                                                       04-14-00807-CV



                                                                            I          -
                                                                                       •
                                                                                           FOURTH COURT OF APPEALS




                                                                            UHLI FITZS IMONS/
                                                                                                SAN ANTONIO, TEXAS
                                                                                                   9/3/2015 9:03:17 AM
                                                                                                        KEITH HOTTLE
                                                                                                                CLERK


                                                                            jEWETT & BURTON/ PLLC

                                                                            4040FILED    IN Suite 430
                                                                                 Broadway,
                                                                        4th COURT     OFTexas
                                                                            San Antonio,   APPEALS
                                                                                               78209
                                                                         SAN ANTONIO, TEXAS
                                                                            T 210.829.1660
                                                                        09/3/2015  9:03:17
                                                                            F 210.829 .1641 AM
                                                                          KEITH E. HOTTLE
                                       September 2, 20 15                        Clerk

Hon. Sandee Bryan Marion, Chief Justice
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

         Re.:     Court of Appeals Number: 04-14-00807 -CV
                  Trial Court Case Number: M-12-0045-CV-A
                  Aery, eta!. vs. Hoskins, Inc., eta!.


Dear Hon. Justice Bryan Marion:

      In response to the Court's letter of July 30, 2015, please be advised that Appellee Blake
C. Hoskins will yield his oral argument time to Ellen Mitchell, counsel for Appellees C. Clifton
Hoskins and Hoskins, Inc.



                                      Sincerely,




EAJ/eaj




                                                                           ATTORNEYS AT LAW
{739/003/00108097.DOCX;l}
                                                                           ufjblaw.com